         Case 2:18-bk-18567-BB Doc 13 Filed 11/07/18 Entered 11/07/18 21:52:57                                               Desc
                             Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 18-18567-BB
Jason Peter Emanuel                                                                                        Chapter 7
Sarah Lori Emanuel
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 05, 2018
                                      Form ID: 318a                      Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 07, 2018.
db/jdb         +Jason Peter Emanuel,   Sarah Lori Emanuel,   123 1/2 N Sweetzer Ave.,
                 Los Angeles, CA 90048-3557
38651739       +Sofi Lending Corp,   375 Healdsburg Ave Suite 280,   Healdsburg, CA 95448-4151

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Nov 06 2018 08:48:00      Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,   Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Nov 06 2018 08:48:00      Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
smg             E-mail/Text: finance.bankruptcy@lacity.org Nov 06 2018 04:02:51       Los Angeles City Clerk,
                 P.O. Box 53200,   Los Angeles, CA 90053-0200
38651736        EDI: BANKAMER.COM Nov 06 2018 08:49:00      Bank of America,    P.O. Box 982238,
                 El Paso, TX 79998-2238
38651737        EDI: CAUT.COM Nov 06 2018 08:48:00      Chase Auto Finance,    P.O. Box 78067,
                 Phoenix, AZ 85062-8067
38651738       +EDI: CHASE.COM Nov 06 2018 08:49:00      Chase Card,    PO BOX 15298,   Wilmington, DE 19850-5298
38651740        EDI: RMSC.COM Nov 06 2018 08:49:00      Syncb/Mega Group USA Inc.,    PO Box 965036,
                 Orlando, FL 32896-5036
38651741       +EDI: RMSC.COM Nov 06 2018 08:49:00      Syncb/Old Navy,    P.O. Box 965036,
                 Orlando, FL 32896-5036
38651742        EDI: WTRRNBANK.COM Nov 06 2018 08:49:00      TD Bank USA/Target Credit,     PO Box 673,
                 Minneapolis, MN 55440-0673
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Courtesy NEF
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 07, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 5, 2018 at the address(es) listed below:
              Edward M Wolkowitz (TR)    emwtrustee@lnbyb.com, ewolkowitz@iq7technology.com
              Nicholas M Wajda   on behalf of Joint Debtor Sarah Lori Emanuel info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Nicholas M Wajda   on behalf of Debtor Jason Peter Emanuel info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
              Valerie Smith    on behalf of Interested Party    Courtesy NEF claims@recoverycorp.com
                                                                                             TOTAL: 5
     Case 2:18-bk-18567-BB Doc 13 Filed 11/07/18 Entered 11/07/18 21:52:57                                                                   Desc
                         Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1              Jason Peter Emanuel                                                      Social Security number or ITIN          xxx−xx−1357
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Sarah Lori Emanuel                                                       Social Security number or ITIN          xxx−xx−2283
(Spouse, if filing)
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 2:18−bk−18567−BB



Order of Discharge − Chapter 7                                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Jason Peter Emanuel                                                      Sarah Lori Emanuel
                                                                                    aka Sarah Lori Kanter, aka Sarah Leah Emanuel
            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]                          [include all names used by each debtor, including trade names, within
                                                                                    the 8 years prior to the filing of the petition]
           Debtor 1 Discharge Date: 11/5/18
                                                                                    Debtor 2 Discharge Date: 11/5/18



           Dated: 11/5/18
                                                                                    By the court: Sheri Bluebond
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.

However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                       11/AUT
                                                                                                         For more information, see page 2 >
    Case 2:18-bk-18567-BB Doc 13 Filed 11/07/18 Entered 11/07/18 21:52:57     Desc
                        Imaged Certificate of Notice Page 3 of 4
Official Form 318−CACBdodb/CACodsc   Order of Chapter 7 Discharge    page 1
   Case 2:18-bk-18567-BB Doc 13 Filed 11/07/18 Entered 11/07/18 21:52:57                               Desc
                       Imaged Certificate of Notice Page 4 of 4




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
